TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD

Ralph Hughes                                       ) Docket No. 2016-02-0348
                                                   )
v.                                                 ) State File No. 65244-2015
                                                   )
Barnhart Crane and Rigging Co., et al.             )
                                                   )
                                                   )
Appeal from the Court of Workers’                  )
Compensation Claims                                )
Brian K. Addington, Judge                          )

                   Affirmed and Remanded—Filed September 21, 2017

The employee, a crane operator, sustained an injury to his right hand and wrist in the
course and scope of his employment. After receiving the employer’s responses to his
requests for admission, the employee filed a motion for an extension of time to respond to
discovery and to strike the employer’s responses. The trial court denied the motion, and
the employee appealed. We affirm the trial court’s decision and remand the case.

Presiding Judge Marshall L. Davidson, III, delivered the opinion of the Appeals Board in
which Judge David F. Hensley and Judge Timothy W. Conner joined.

Thomas D. Dossett, Kingsport, Tennessee, for the employee-appellant, Ralph Hughes

Eric Shen, Knoxville, Tennessee, for the employer-appellee, Barnhart Crane and Rigging
Co.

                                     Memorandum Opinion1

       Ralph Hughes (“Employee”) alleges suffering an injury to his hand and wrist
when a large valve fell on him in the course of his employment with Barnhart Crane and
Rigging Company (“Employer”) on July 17, 2015. Employee was transported to a
hospital and treated for a laceration to his right wrist. He received authorized medical

1
 “The Appeals Board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the Appeals Board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Appeals Bd. Prac. & Proc. § 1.3.


                                                   1
treatment and was ultimately placed at maximum medical improvement. In anticipation
of trial, Employee served Employer with various requests for admission, to which
Employer responded.

        Thereafter, Employee filed a “Motion to Extend [the] Deadline for Responding to
Written Discovery and to Strike the [Employer’s] Responses to [Employee’s] Requests
for Admissions,” asking that the “responses filed by [Employer] . . . be stricken as being
inadequate, incomplete and not in compliance with the rules.” In its response to the
motion, Employer contended that its responses to Employee’s requests for admission
were “proper and complete” and, therefore, Employee’s motion should be denied. The
trial court denied Employee’s motion on the basis that Employer’s responses complied
with the applicable rules and that there was “no justifiable basis for extending the
deadline for responding to written discovery.” Employee has appealed.

        Employee has provided no brief or substantive argument on appeal setting out how
the trial court erred in ruling upon his motion. Employee did attach a two-paragraph
document to his notice of appeal titled “statement of the issues.” However, other than
containing conclusory statements, the document identifies no issues and offers no
meaningful explanation for how the trial court may have abused its discretion in
resolving the parties’ discovery dispute. As our Supreme Court has made clear, “[i]t is
not the role of the courts, trial or appellate, to research or construct a litigant’s case or
arguments for him or her, and where a party fails to develop an argument in support of
his or her contention or merely constructs a skeletal argument, the issue is waived.”
Sneed v. Bd. of Prof’l Responsibility of the Sup. Ct. of Tenn., 301 S.W.3d 603, 615 (Tenn.
2010).

       Accordingly, we affirm the decision of the trial court and remand the case.




                                             2
                       TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                         WORKERS’ COMPENSATION APPEALS BOARD


Ralph Hughes                                             )   Docket No.   2016-02-0348
                                                         )
v.                                                       )   State File No. 65244-2015
                                                         )
Barnhart Crane and Rigging Co., et al.                   )


                                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 21st day of September, 2017.
 Name                    Certified   First Class   Via   Fax      Via     Email Address
                         Mail        Mail          Fax   Number   Email

 Thomas D. Dossett                                                  X     td@tdlaw.com
 Eric Shen                                                          X     eric.shen@libertymutual.com
 Brian K. Addington,                                                X     Via Electronic Mail
 Judge
 Kenneth M. Switzer,                                                X     Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                X     Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Jeanette Baird
Deputy Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-0064
Electronic Mail: WCAppeals.Clerk@tn.gov